Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/18/2020, for the Claims filed on 11/12/2020, has been entered. The Claims, filed on 11/12/2020, has been entered.

Claim status
Claims 2, and 7 – 9 are newly canceled.
Claims 1, and 3 – 6 are pending and are examined as following.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55: certified copy of JP 2017-164321.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/04/2019, 02/03/2020, and 06/18/2020. The submission is in compliance with the provisions of 37 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 3 – 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over ADACHI ET AL (US 5,649,358, previously cited), in view of SOMMER (US 3,197,609, previously cited), in further view of ITO ET AL (US 3,610,869, newly cited), and in further view of OKABE ET AL (US 6,037,559, newly cited).
	Regarding claim 1, Adachi discloses
a method for manufacturing a joined article [seat insert 1 and cylinder head 20, fig. 1; "A method for affixing a valve seat insert into a cylinder head recess using pressure or pressure in conjunction with resistance welding", Abstract] obtained by joining joint surfaces of first and [seat insert 1 has lower and exterior surfaces, being joined to cylinder head 20, which is a hole with circular surface of recess 21a and passage 21, fig. 1; aluminum cylinder head 20, and copper 34 and iron 32 of seat insert 1, fig. 15], the joint surface of one of the metal members being a leading end portion-outer circumferential surface of the metal member [seat insert 1 has circular lower and exterior surfaces being joined, fig. 1 and fig. 2], the other of the metal members having a hole, the hole being defined by a surface of the other metal member [cylinder head 20 is a hole with circular surface of recess 21a and passage 21, fig. 1], fig. 1 and fig. 2] the inner circumferential surface being the joint surface of the other metal member [cylinder head 20, which is a hole with circular surface of recess 21a and passage 21 being joined, fig. 1 and fig. 2], the method comprising:
	providing the first metal member [seat insert 1, fig. 1];
	providing the second metal member [cylinder head 20, fig. 1], the second metal member reaching a melting point before the first metal member [aluminum cylinder head 20 has lower melting point than copper 34 and iron 32 of valve seat insert 1, fig. 15] when the second metal member is brought into contact with the first metal member [seat insert 1 being joined to cylinder head 20, fig. 2] and an electric current is applied between the two metal members [electrode 2, fig. 4a; , "A downward force, illustrated by the arrow 26, is applied by an electrode 2 ... to the upper surface 1a of the valve seat insert 1. The electrode 2 applies pressure perpendicularly downward and current is passed therethrough", col. 4, line 59, Description];
	preheating the first metal member including the joint surface without preheating the second metal member [circular line contact b of seat insert 1, which is away from circular recess 21a and passage 21 of cylinder head 20, fig. 4a; "compression may be combined with a resistive current flow which causes the materials being bonded to heat up and soften. Such a procedure is typically known as resistance welding", col. 4, line 53, Description; heating of seat insert 1 at circular line contact b resulting from resistive current flow, and not from preheating circular recess 21a and passage 21 of cylinder head 20, fig. 4a], without the second metal member reaching its melting point [heating of seat insert 1 at circular line contact b, is not preheating cylinder head 20 because circular line of contact b is away from circular recess 21a and passage 21 of cylinder head 20, fig. 4a];
	applying pressure on the first metal member and the second metal member in a manner in which the leading end portion is pressed [downward force 26, fig. 4a];
	applying an electric current between the first metal member and the second metal member [electrode 2, fig. 4a; “electrode 2, or press if no current is being applied, to the upper surface 1a of the valve seat insert 1. The electrode 2 applies pressure perpendicularly downward and current is passed therethrough”, col. 4, line 60, Description] at a timing at which the temperature of the first metal member has reached the prescribed temperature ["The first intermediate layer 52 between the valve seat material 32 (Fe-type sintered alloy) and coating layer 34 material (Cu) amounts to an intermetallic deposit that is higher in copper content in the areas closer to the coating layer 34 and higher in iron content in the areas closer to the valve seat material 32", col. 8, line 2, Description; predetermined intermetallic forms at a prescribed temperature]; and
	solid phase joining the first and second metal members [bonding zone 50, fig. 15; "solid solution", col. 8, line 10, Description] through the application of pressure [downward force 26, fig. 4a] and the application of an electric current [electrode 2, fig. 4a; , "The electrode 2 applies pressure perpendicularly downward and current is passed therethrough", col. 4, line 62, Description].
However, Adachi does not explicitly disclose
preheating the first metal member including the joint surface using a high-frequency induced electric current, so that a temperature of the first metal member reaches a prescribed temperature;
the first metal member and the second metal member separated from each other;
	the first metal member has a lower heat conductivity than the second metal member.
Sommer discloses a method of stud welding with induction preheating [valve seat insert 1 and cylinder head 20, fig. 1]; Sommer teaches among other limitations
preheating the first metal member including the joint surface [method joins lower surface of stud 12, fig. 1] using a high-frequency induced electric current [high frequency inductor 20, fig. 1], so that a temperature of the first metal member reaches a prescribed temperature [The inductor 20 is then electrically energized from the high frequency power source 24 for a predetermined period of time which has previously been determined either by experiment or calculation or both", col. 3, line 4; "the amount of heating of the stud 12 can be controlled by positioning the lower end of the stud 12 relative to the upper surface of the inductor 20", col. 2, line 66; predetermined time of preheat results in a prescribed temperature; pertains to heating of a stud 12 using an inductor 20, fig. 1].
Ito discloses a method of resistance welding [method using high-frequency current generator 20, fig. 8]; Ito teaches among other limitations
[high-frequency current generator 20 heats only flange material 2 before web material 1 is heated, fig. 8] and the first metal member and the second metal member separated from each other [high-frequency current generator 20 heats flange material 2 while separate from web material 1, fig. 8].
Okabe discloses a method of lap bonding [method using electrode 6 and electrode 7, fig. 25]; Okabe teaches among other limitations
	the first metal member has a lower heat conductivity than the second metal member [steel plate 3, with bulge 40 is resistance welded to Al alloy plate 2 with corresponding recess 41, fig. 25; steel has lower heat conductivity than aluminum alloy, as is known by one of ordinary skill].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate into the method of resistance welding pertaining to force and electric current application at the time of welding, of Adachi, induction preheating using an inductor, as taught by Sommer, for the purpose of improving efficiency of the resistance welding, because one of ordinary skill would be motivated to apply preheating with an inductor to raise the temperature of metal components being welded to save time [Sommer, col. 1, line 48: "In accordance with the present invention a high frequency inductor is positioned so as to simultaneously pre- heat both the workpiece and the stud while the stud is held in close spaced relationship to the workpiece so that when the pre-heating cycle is ended, the stud may be moved into engagement with the workpiece with a minimum time delay and with a minimum amount of cooling"]. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate into the method of resistance welding, of Adachi, [Ito, col. 4 line 25, Description: "the gist of the present invention lies in the preheating of the welding surface of the flange material requiring greater heat to an appropriate temperature"]. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate into the method of resistance welding, of Adachi, relative heat conductivities of workpieces, as taught by Okabe, for the purpose of expanding utility of a welding method to various workpiece materials such as components with dissimilar heat conductivities, for the advantage of applying an advantageous welding method to a broad range of workpieces such as with dissimilar heat conductivities, compatible with welding [Okabe, col. 2 line 55, Summary: "lapping a first metal member and a second metal member having a melting point higher than that of the first metal member onto each other, and bonding resulting lapped areas to each other ... to provide a bonding process of the above-described type, wherein in the course of welding the Al-based member to the Fe-based member, various shapes of the members are applicable"].

	Regarding claim 3, Adachi, Sommer, Ito, and Okabe discloses substantially all the limitations as set forth above, such as
the method for manufacturing a joined article, the first metal member, and the second metal member.
Adachi further discloses
[seat insert 1, fig. 1; copper 34 and iron 32 of seat insert 1, fig. 15; iron is a magnetic substance].

	Regarding claim 4, Adachi, Sommer, Ito, and Okabe discloses substantially all the limitations as set forth above, such as
the method for manufacturing a joined article, the first metal member], and the second metal member.
Adachi further discloses
	the second metal member has a lower melting point than the first metal member [cylinder head 20, fig. 1; aluminum cylinder head 20, fig. 15; aluminum has a lower melting point than iron 32 of seat insert 1, fig. 15].

Regarding claim 6, Adachi discloses
a joining apparatus [electrode 2, fig. 4a; “electrode 2, or press if no current is being applied, to the upper surface 1a of the valve seat insert 1. The electrode 2 applies pressure perpendicularly downward and current is passed therethrough”, col. 4, line 60, Description] for solid phase joining [bonding zone 50, fig. 15; "solid solution", col. 8, line 10, Description] joint surfaces of first and second metal members [seat insert 1 and cylinder head 20, fig. 1; "A method for affixing a valve seat insert into a cylinder head recess using pressure or pressure in conjunction with resistance welding", Abstract], the joint surface of one of the metal members being a leading end portion-outer circumferential surface of this metal member [seat insert 1 has circular lower and exterior surfaces being joined, fig. 1 and fig. 2], the other of the metal members having a hole, the hole being defined by an inner circumferential surface of the other metal member [cylinder head 20 is a hole with circular surface of recess 21a and passage 21, fig. 1 and fig. 2], the inner circumferential surface being the joint surface of the other metal member [cylinder head 20, which is a hole with circular surface of recess 21a and passage 21 being joined, fig. 1 and fig. 2], the second metal member reaching a melting point before the first metal member [aluminum cylinder head 20 has lower melting point than copper 34 and iron 32 of valve seat insert 1, fig. 15] when the second metal member is brought into contact with the first metal member [seat insert 1 being joined to cylinder head 20, fig. 2] and an electric current is applied between the two metal members [electrode 2, fig. 4a; , "A downward force, illustrated by the arrow 26, is applied by an electrode 2 ... to the upper surface 1a of the valve seat insert 1. The electrode 2 applies pressure perpendicularly downward and current is passed therethrough", col. 4, line 59, Description], the apparatus comprising:
preheating the first metal member including the joint surface without preheating the second metal member [circular line contact b of seat insert 1, which is away from circular recess 21a and passage 21 of cylinder head 20, fig. 4a; "compression may be combined with a resistive current flow which causes the materials being bonded to heat up and soften. Such a procedure is typically known as resistance welding", col. 4, line 53, Description; heating of seat insert 1 at circular line contact b resulting from resistive current flow, and not from preheating circular recess 21a and passage 21 of cylinder head 20, fig. 4a], without the second metal member reaching its melting point [heating of seat insert 1 at circular line contact b, is not preheating cylinder head 20 because circular line of contact b is away from circular recess 21a and passage 21 of cylinder head 20, fig. 4a];
[electrode 2, fig. 4a; , "A downward force, illustrated by the arrow 26, is applied by an electrode 2 ... to the upper surface 1a of the valve seat insert 1. The electrode 2 applies pressure perpendicularly downward and current is passed therethrough", col. 4, line 59, Description] at a timing resulting from material characteristics of the first metal member and the second metal member ["The first intermediate layer 52 between the valve seat material 32 (Fe-type sintered alloy) and coating layer 34 material (Cu) amounts to an intermetallic deposit that is higher in copper content in the areas closer to the coating layer 34 and higher in iron content in the areas closer to the valve seat material 32", col. 8, line 2, Description; predetermined intermetallic forms at a prescribed time].
However, Adachi does not explicitly disclose
the first metal member has a lower heat conductivity than the second metal member;
	an induction heating coil configured to preheat the first metal member including the joint surface using a high-frequency induced electric current and with the first metal member and the second metal member separated from each other, so that a temperature of the first metal member reaches a prescribed temperature;
first and second electrodes configured to apply an electric current;
a pressure application device configured to apply pressure on the first metal member and the second metal member.
Sommer discloses a method of stud welding with induction preheating [valve seat insert 1 and cylinder head 20, fig. 1]; Sommer teaches among other limitations
[high frequency inductor 20, fig. 1] configured to preheat the first metal member including the joint surface [lower surface of stud 12, fig. 1] using a high-frequency induced electric current [high frequency inductor 20, fig. 1], so that a temperature of the first metal member reaches a prescribed temperature [The inductor 20 is then electrically energized from the high frequency power source 24 for a predetermined period of time which has previously been determined either by experiment or calculation or both", col. 3, line 4; "the amount of heating of the stud 12 can be controlled by positioning the lower end of the stud 12 relative to the upper surface of the inductor 20", col. 2, line 66; predetermined time of preheat results in a prescribed temperature; pertains to heating of a stud 12 using an inductor 20, fig. 1];
a pressure application device configured to apply pressure [piston 6, applies pressure, fig. 1] on the first metal member and the second metal member [point 13, of upper surface 11 of metallic workpiece 10, is brought in contact with lower end of stud 12, by piston 6,  fig. 1].
Okabe discloses an apparatus for lap bonding [electrode 6 and electrode 7, fig. 25]; Okabe teaches among other limitations
	the first metal member has a lower heat conductivity than the second metal member [steel plate 3, with bulge 40 is resistance welded to Al alloy plate 2 with corresponding recess 41, fig. 25; steel has lower heat conductivity than aluminum alloy, as is known by one of ordinary skill];
first and second electrodes configured to apply current [electrode 6, electrode 7, fig. 25].
Ito discloses an apparatus for resistance welding [high-frequency current generator 20, fig. 8]; Ito teaches among other limitations
[high-frequency current generator 20 heats only flange material 2 before web material 1 is heated, fig. 8] and with the first metal member and the second metal member separated from each other [high-frequency current generator 20 heats flange material 2 while separate from web material 1, fig. 8].
It would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate into the resistance welding using force and electric current application at the time of welding, using a resistance welding apparatus, of Adachi, induction preheating using an inductor, and a piston, as taught by Sommer, for the purpose of improving efficiency of the resistance welding, because one of ordinary skill would be motivated to apply pressure during welding, and preheating with an inductor to raise the temperature of metal components being welded to save time [Sommer, col. 1, line 48: "In accordance with the present invention a high frequency inductor is positioned so as to simultaneously pre- heat both the workpiece and the stud while the stud is held in close spaced relationship to the workpiece so that when the pre-heating cycle is ended, the stud may be moved into engagement with the workpiece with a minimum time delay and with a minimum amount of cooling"]. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate into the resistance welding, of Adachi, preheating a first metal member before contact with a second metal member, as taught by Ito, for the purpose of establishing optimum relative temperatures between two metal members being welded together, for the advantage of effecting successful welding [Ito, col. 4 line 25, Description: "the gist of the present invention lies in the preheating of the welding surface of the flange material requiring greater heat to an appropriate temperature"]. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate into the resistance welding, of Adachi, electrodes performing welding on workpieces with relative heat conductivities, as taught by Okabe, for the purpose of expanding utility of a welding method to various workpiece materials such as components with dissimilar heat conductivities, for the advantage of applying an advantageous welding method to a broad range of workpieces such as with dissimilar heat conductivities, compatible with welding [Okabe, col. 2 line 55, Summary: "lapping a first metal member and a second metal member having a melting point higher than that of the first metal member onto each other, and bonding resulting lapped areas to each other ... to provide a bonding process of the above-described type, wherein in the course of welding the Al-based member to the Fe-based member, various shapes of the members are applicable"].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ADACHI ET AL (US 5,649,358, previously cited), in view of SOMMER (US 3,197,609, previously cited), in further view of ITO ET AL (US 3,610,869, newly cited), in further view of OKABE ET AL (US 6,037,559, newly cited), as applied to claims 1, 3 – 4, and 6 above, in further view of OGAWA ET AL (US 4,273,983, previously cited).	
Regarding claim 5, Adachi, Sommer, Ito, and Okabe discloses substantially all the limitations as set forth above, such as
the method for manufacturing a joined article, the first metal member, and the second metal member.
However, Adachi does not explicitly disclose

Ogawa discloses a method of resistance welding [hollow cylindrical body 1, circular disc of a different metal 2, fig. 1]; Ogawa teaches among other limitations
	the first metal member has a larger heat capacity than the second metal member [Table 1, col. 9, line 25, Description; Example 6, disc of carbon steel has higher heat capacity than tube of copper].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate into the method of resistance welding, of Adachi, relative heat capacities of workpieces, as taught by Ogawa, for the purpose of expanding utility of a welding method to various workpiece materials such as components with dissimilar heat capacities, because one of ordinary skill would be motivated to apply an advantageous welding method to a broad range of workpieces such as with dissimilar heat capacities, compatible with welding [Ogawa, col. 9, line 12: "selected illustrations of results obtained from experimental tests to determine the ranges of welding parameters for various selected combinations of metallic materials ... that will produce satisfactory weld strength"].

Response to Amendment
The Claims, filed on 11/12/2020, is acknowledged.

Response to Argument
The Remarks/Arguments, filed on 11/12/2020, is acknowledged.

With respect to the rejection of claims 1, and 3 – 4 under 35 USC 103 of Adachi, and Sommer, and the rejection of claim 6 under 35 USC 103 of Adachi, Sommer, and Lundstrom, The Applicant argues, filed on 11/12/2020, page 5 line 27 and thereafter: “First, Applicant respectfully disagrees with the Examiner's contention that Adachi discloses a preheating process. In the Office Action, the Examiner states that there is disclosure regarding the preheating process in col. 4, line 53, of Adachi. However, what Adachi really discloses at this point, as noted at col. 4, lines 55-56, is resistance welding, which has nothing to do with preheating. Resistance welding is generally a method of welding two members with Joule heat, based primarily on the contact resistance generated in the joint surface of the two members. Because of the contact resistance generated in the joint surface, both members inevitably are heated. Moreover, contact resistance does not occur unless the two members are in contact with each other. Consequently, resistance welding does not occur when the circular line contact b is disposed apart from the circular recess 21a. This is evident from the fact that the circular line contact b and the circular recess 21a are shown in contact with each other in FIG. 4a. In contrast, independent claims 1 and 6 recite the first metal member being separated from the second metal member. For at least these reasons, then, Applicant submits that Adachi is silent about a preheating process as the independent claims recite, and neither discloses, describes, nor reasonably suggests such a process. While Sommer has a preheating process, the disclosed preheating process inevitably preheats both metal members, not just one, contrary to what the independent claims say. Because the independent claims recite preheating only one of the metal members, Applicant submits that Sommer does not remedy the deficiencies of Adachi, and thus that independent claims 1 and 6 are patentable over any reasonable combination of Adachi and Sommer. Neither Edens, nor Ogawa, nor Lundstrom supplies the deficiencies of the Adachi/Sommer combination as Applicant has detailed them above, Consequently, Applicant submits that claims 1 and 3-6 in the subject application are patentable.
Applicant submits that the claims prior to the foregoing amendments define patentably over the prior art on which the Examiner relies, However, to advance prosecution of the application, Applicant presents the foregoing amendments to define further the differences between Adachi and Sommer. Specifically, Applicant submits that neither Adachi, nor Sommer, nor any reasonable combination thereof, discloses, describes, otherwise suggests preheating only one metal member (the first metal member) having relatively low thermal conductivity, and separating the metal members from each other during the preheating process. Further, in the invention of independent claims 1 and 6, these configurations and conditions provide the advantageous effect that the heat generated during preheating can be prevented from being transferred to the second metal member (which has relatively high thermal conductivity).”
Examiner’s response: Applicant’s arguments, see above, with respect to the rejection of claims 1, and 3 – 4 under 35 USC 103 of Adachi, and Sommer, and of claim 6 under 35 USC 103 of Adachi, Sommer, and Lundstrom have been fully considered and are persuasive. The rejection of claims 1, and 3 – 4 under 35 USC 103 of Adachi, and Sommer, and of claim 6 under 35 USC 103 of Adachi, Sommer, and Lundstrom has been withdrawn. Upon further consideration/search, a new grounds of rejection of claims 1, and 3 – 6 is made, in view of the newly added limitations in claims 1, and 6 such as, among others: “the first metal member has a lower heat conductivity than the second metal member”, and “with the first metal member and the second metal member separated from each other”, claim 1 lines 12, and 23, and claim 6 lines 8, and 12. Claims 1, and 3 – 6 have not been previously considered/examined with the newly added limitations above. Therefore, claims 1, and 3 – 
In response to Applicant’s arguments that Adachi, and Sommer do not disclose/suggest a preheating process as recited in amended claims 1, and 6, and do not disclose/suggest preheating only one first metal member having relatively low thermal conductivity, and separating the metal members from each other during the preheating process as recited in amended claims 1, and 6, it is respectfully argued that Ito teaches/suggests a preheating of a first metal member, separate from a second metal member, see above: [Ito, preheating the first metal member without preheating the second metal member [high-frequency current generator 20 heats only flange material 2 before web material 1 is heated, fig. 8] and the first metal member and the second metal member separated from each other [high-frequency current generator 20 heats flange material 2 while separate from web material 1, fig. 8]]; and that Okabe teaches/suggests a first metal member with lower heat conductivity than a second metal member, see above: [Okabe, the first metal member has a lower heat conductivity than the second metal member [steel plate 3, with bulge 40 is resistance welded to Al alloy plate 2 with corresponding recess 41, fig. 25; steel has lower heat conductivity than aluminum alloy, as is known by one of ordinary skill]].

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
NOMURA ET AL (US 6,323,458 B1) discloses a method of electrical current joining of a cylinder head and a valve seat.

Applicant’s amendment of claims 1, and 6 added new limitations such as, among others: “the first metal member has a lower heat conductivity than the second metal member”, and “with the first metal member and the second metal member separated from each other”. Claims 1, and 3 – 6 have not been previously considered/examined with the newly added limitations above. Therefore, claims 1, and 3 – 6 are changed in scope.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASAHIKO MURANAMI whose telephone number is (571)272-9293.  The examiner can normally be reached on Monday - Friday 10:30 - 20:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
03/17/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761